OliveR, Chief Judge:
These are appeals for reappraisement under section 501 of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, from the value found by the United States appraiser at the port of New York on certain Christmas-tree light electric bulbs imported from Japan.
The record indicates that the notices of appraisement (customs Form 4301) were mailed to the importer at its place of business and copies thereof furnished its customs broker on April 19, 1949. The appeals for reappraisement were received in the office of the collector of customs on July 12, 1949. Section 501 of the Tariff Act of 1930 provides that an appeal for reappraisement must be filed by the consignee or his agent with the collector within 30 days after the date of personal delivery, or, if mailed, the date of mailing of written notice of appraisement. These appeals, therefore, were not timely filed. At the hearing, the Government moved to dismiss said appeals on the ground they are untimely. Counsel for the plaintiff herein conceded that these appeals should be dismissed. For the reasons stated, the appeals for reappraisement are hereby dismissed.
Judgment will be rendered accordingly.